HAND, Circuit Judge.
This appeal is from a judgment for the plaintiff entered on the verdict of a jury, awarding damages for the death of the plaintiff’s decedent while engaged in cleaning the pilot boat, “New Jersey,” belonging to the defendants. The complaint was based upon two counts; one for negligence and the other for unseaworthiness, and four errors are alleged. First, that the evidence was not sufficient to justify a verdict on either count. Second, that the court erred in submitting to the jury any question of seaworthiness. Third, that the court should have charged the jury that under the New Jersey Death Statute contributory negligence was a bar and not a limitation upon damages. Fourth, that the defendants should have been allowed to show that the plaintiff had made inconsistent allegations in another and pending litigation.
On September 22, 1951, the “New Jersey,” a pilot boat, was moored at a pier in the repairyard of Rodermond Industries, Inc., North River, Jersey City, for annual overhaul and repairs; the only employee of the defendants on board was a watchman. Part of the work was to clean the ship’s generators which had become fouled in use, and Rodermond Industries subcontracted this part of the job to K. & S. Electrical Company, the employer of the decedent, Halecki. On the 28th he and Doidge, a fellow worker, set up the necessary equipment on the boat. Since she was at the time without any electrical current, it was necessary to bring in current from the shore. The generators were cleaned by spraying them with carbon tetrachloride, a volatile liquid, which will “remove all traces of dirt and film,” but whose fumes, unless their density is carefully controlled, may be deadly. The generators were in the ship’s engine-room, one deck below the main deck, and Doidge and the decedent sought to protect themselves during the work, (1) by using gas masks, and (2) by bringing two “air hoses” and a “blower,” actuated by the current from the shore. One hose was used to spray the tetrachloride upon the generators; the other, to blow in fresh air from the outside. The “blower” was set at the bottom of the engine-room near the generators, and from it led an exhaust pipe to an open door about eight feet above. In addition, the ship’s permanent ventilating system was sét in action by the outside current; it consisted of some fans and “vents” at the top of the engine-room through which air was drawn in. Thus, means of exhausting the contaminated air consisted of (1) the hose that was not used to spray, (2) the “blower,” and (3) the increase of air pressure resulting from the intake of the ship’s own ventilating system. Besides this, an open door and an open skylight led to the air. A biochemist, familiar with the use of tetrachloride, after being told in detail the size of the engine-room and the apparatus installed, gave as his opinion that the ventilating system in the engine-room, even when supplemented by the apparatus brought on board and installed by Doidge and the deceased was not “adequate to remove the fumes.” The competence of this expert to give an opinion was so much within the discretion of the trial court that only in a clear case should we overrule its decision.1 The state law of evidence is no longer the final test of the admissibility of evidence.
As we have said the case was left to the jury in a double aspect: (1) *711whether the defendants had been negligent in furnishing the deceased as a “business guest” with an unfit place to work and (2) whether the ship was unseaworthv vis-á-vis a shore worker who came aboard to take part in the annual overhaul. It is obvious therefore that the plaintiff’s evidence had to support a verdict on both claims; for we cannot know that the unsupported claim was not the one on which alone they brought in their verdict. As to the claim based on negligence, so far as the defendants mean to argue that the engine-room, equipped as it was, was a reasonably safe place in which to work, we hold that the evidence created an issue that could be decided only by a verdict. The deceased was certainly an “invited person,” or “business guest,” and the shipowner was liable, not only for the negligence of the master,2 but, although the work was let out to a subcontractor, also for any lack of “reasonable care to ascertain the methods and manner in which the concessionaire or independent contractor carries on his activities, not only at the time when the concession is let, or the contractor employed, but also during the entire period in which the concessionaire or contractor carries on his activities.” 3 Being charged with knowledge that so dangerous a substance as tetrachloride might be used, it was proper to leave to the jury whether the “methods and manner” of its use were proper. So much for the negligence count.
Quite a different question arises as to the warranty of seaworthiness, for, if that attached, it imposed an absolute liability, if the engine-room was not properly equipped. Although in a very scholarly analysis of the earlier decisions, it has been recently argued that the maritime law did not impose such a warranty in favor of seamen,4 rightly or wrongly the opposite doctrine has become so firmly settled since The Osceola, 1902, 189 U.S. 158, 23 S.Ct. 483, 47 L.Ed. 760, that we decline to reconsider the question. All that is left for us on this appeal is whether the warranty of seaworthiness extended to the decedent although concededly he was not a seaman, but as we have said, a “business guest” on a vessel within the navigable waters of New Jersey. In Guerrini v. United States, 2 Cir., 167 F.2d 352, the ship, as in the case at bar, was moored in Brooklyn alongside a dock, and the libellant, an employee of a subcontractor, was engaged in cleaning her boilers and tanks, when he was hurt by slipping on a grease spot. We held that the doctrine of Seas Shipping Co. v. Sieracki, 328 U.S. 85, 66 S.Ct. 872, 90 L.Ed. 1099, did not apply. However, that was in 1948 before either Pope & Talbot v. Hawn, 346 U.S. 406, 74 S.Ct. 202, 98 L.Ed. 143 or Petterson v. Alaska SS. Co., 347 U.S. 396, 74 S.Ct. 601, 98 L.Ed. 798, was decided; it is now clear that we were wrong both in limiting the warranty to those doing longshoremen’s duties and in supposing that the surrender of “control” of the ship was relevant. We can see no distinction between the work of the decedent in the case at bar and that of the plaintiff in Pope & Talbot v. Hawn, supra, 346 U.S. 406, 74 S.Ct. 202, 98 L.Ed. 143, which was carpenter’s repair work. We think that the test is whether the work is of a kind that traditionally the crew has been accustomed to do, and as to that it makes no difference that the means employed have changed with time, or whether defective apparatus was brought aboard and was not part of the ship’s own gear. Since the deceased was cleaning the ship, we hold that it was within the doctrine of Pope & Talbot v. Hawn, supra.
As might be expected, so shadowy a line of demarcation will in application produce inconsistent results. For example, in Read v. United States, 3 Cir., 201 F.2d 758, the Third Circuit held that the warranty extended to a *712“business gúest” who was doing part of the work of changing á “Liberty” ship into a transport, while the Ninth Circuit in Berryhill v. Pacific Far East Line, 238 F.2d 385, certiorari denied 354 U.S. 938, 77 S.Ct. 1400, 1 L.Ed.2d 1537 refused relief to a workman who was engaged in “major repairs,” as these were described in the District Court (138 F.Supp. 859). In the appeal in Berge v. National Bulk Carriers, Inc., D.C., 148 F.Supp. 608, decided herewith, we shall state the reasons that impel us to prefer the decision of the Ninth Circuit, but it is not necessary to pass on that question here, because as we have said, the work did not involve any structural changes in the ship, but was of a kind that was part of the crew’s work, not only at sea, but when she was laid up for general overhaul. We start therefore with the conclusion that it was proper to leave to the jury, not only the issue of negligence, but that of unseaworthiness.
That does not however answer two other objections: (1) that the plaintiff is not the decedent, but an administratrix, and (2) that the judge left the decedent’s contributory negligence to the jury, not as a bar, but only in limitation of damages. It is common ground that the liability for breach of the warranty of unseaworthiness does not survive under the maritime law (The Harrisburg, 119 U.S. 199, 7 S.Ct. 140, 30 L.Ed. 358; Lindgren v. United States, 281 U.S. 38, 50 S.Ct. 207, 74 L.Ed. 686). As to the maritime tort, § 33 of the Merchant Marine Act of 1920 (Title 46 U.S.C.A. § 688) gave to “the personal representatives” of a deceased seaman the same remedies that the deceased would have had, had he lived. However, in the case at bar the deceased was not a seaman, so that upon both counts the plaintiff must resort to the “Lord Campbell’s Act” of New Jersey5 which provides in general terms: “When the death of a person is cause by a wrongful act, neglect or default; such as would * * * have entitled the person injured to maintain an action for damages * * * the person who would have been liable * * * shall be liable in an action for damages.” Much controversy has arisen over the scope of the phrase just quoted, making the liability to the next of kin depend upon an “act, neglect or default” of the putative obligor. When the question arose in the Third Circuit whether these words covered a breach of the warranty of seaworthiness, the court in banco by a vote of four to three held (Skovgaard v. The Tungus, 3 Cir., 252 F.2d 14) that they did. In spite of the zeal with which the contrary has been argued, we think that the majority was right. Graham v. A. Lusi, 5 Cir., 206 F.2d 223 does not actually hold the contrary; though that may have been the court’s opinion. Its decision was based solely on the point of contributory negligence, and did not pass upon the ruling of the district court that the libel could not rest on breach of warranty. Lee v. Pure Oil Co., 6 Cir., 218 F.2d 711 held that, even vis-a-vis the deceased, there was no breach of warranty, and then went on to say that in any event his administratrix could not recover. The report does not tell us what was the language of the Tennessee statute; but if it was the same as that of New Jersey, we are not persuaded. We hold that “neglect” and “default” both cover a breach of the warranty.
There remains, however, the further question: i. e., whether contributory negligence is an absolute defense. Before the decision of the Supreme Court in Pope & Talbot v. Hawn, supra, it had been generally held that when a seaman before the Merchant Marine Act of 1920, or a shoreworker thereafter, had been killed because of the negligence of the ship’s crew in the navigable waters of a state having a local Lord Campbell’s Act, contributory negligence was a bar to an action by his next of kin. This was as true when the suit was in the admiralty as in a court of the state; in short, the bar arising from contributory negligence *713was an incident of the liability imposed by the state, no matter where suit upon it was brought.6 In Pope & Talbot v. Hawn, supra, however, the Court held that contributory negligence was not a bar to an action at law by a “business guest,” but only limited his damages, and this we read to mean that rights arising from faults that occur in navigable waters are exclusively the creation of maritime law, and are exempt from the defense of contributory negligence whether suit upon it is in the admiralty or in an action at law, state or federal.7 The following language we take from the opinion of the majority in that case, 346 U.S. at pages 409, 410, 74 S.Ct. at page 205: “[the] right of recovery for unseaworthiness and negligence is rooted in federal maritime law. Even if Hawn were seeking to enforce a state-created remedy for this right, federal maritime law would be controlling. While states may sometimes supplement federal maritime policies a state may not deprive a person of any substantial admiralty rights as defined by acts of Congress or by interpretative opinions of this Court.” Although, as we have said, we are not dealing with “federal maritime law,” we should remember that so far as we can we ought to construe the statute so as to avoid capricious and irrational distinctions. We leave open whether New Jersey is without power to take as much or as little of the rights “rooted in federal maritime law” as it chooses as the model for the right it confers upon the next of kin; but the courts of that state have never passed upon the question, and to deny the exemption to the next of kin seems to us to the last degree capricious and irrational. Although it was only a dictum, the First Circuit in O’Leary v. United States Lines Co., 215 F.2d 708, 711, declared that “it would be incongruous to hold, in conformity with Pope & Talbot v. Hawn, supra, that the maritime law determined the respective rights of the parties in the event of personal injuries short of death, but that state law determined their rights in the event of injuries resulting in the ultimate consequence of death.” We are aware that Curtis v. A. Garcia, 3 Cir., 241 F.2d 30, 36 is to the contrary, but as neither it nor O’Leary v. United States Lines Co., supra, is authoritative, we are free to choose. Obviously, the answer is not certain; we must do as best we can with what we have, and we hold that the New Jersey statute should be construed as taking over as a part of the model it accepted the exemption of contributory negligence as a bar.
Finally, the defendants complain that the judge refused to allow them to prove that the plaintiff in another action had asserted that Rodermond Industries had control of the vessel. Even though this were an error — on which we do not pass — obviously it was not of enough importance to reverse the judgment.
Judgment affirmed.

. United States v. Miller, 2 Cir., 61 F.2d 947, 949, 950; Tucker v. Loew’s Theatre & Realty Co., 2 Cir., 149 F.2d 677, 679; Trowbridge v. Abrasive Co., 3 Cir., 190 F.2d 825, 829; 2 Wigmore, § 561.


. Leathers v. Blessing, 105 U.S. 626, 630, 26 L.Ed. 1192.


. Restatement of Torts, Vol. II, § 344, Comment b.


. “Seamen, Seaworthiness and the Rights of Harbor Workers,” Francis L. Tetrault, 39 Cornell Law Quarterly, 381.


. N.J.S.A. 2A:31-1.


. Robinson v. Detroit & C. Steam Navigation Co., 6 Cir., 1896, 73 F. 883; Quinette v. Bisso, 5 Cir., 1905, 136 F. 825, 5 L.R.A.,N.S., 303; O’Brien v. Luckenbach S.S. Co., 2 Cir., 1923, 293 F. 170; Klingseisen v. Costanzo Transp. Co., 3 Cir., 1939, 101 F.2d 902; Graham v. A. Lusi, Ltd., 5 Cir., 1953, 206 F.2d 223; The A. W. Thompson, D.C.S.D.N.Y.1889, 39 F. 115, per Addison Brown, J.; The James McGee, D.C.S.D.N.Y.1924, 300 F. 93.


. Cf. Garrett v. Moore-McCormick Co., 317 U.S. 239, 63 S.Ct. 246, 87 L.Ed. 239.